NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         APR 24 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JESSIE RAY LYNN HORN,                            No.    17-56658

                Petitioner-Appellant,            D.C. No. 3:14-cv-03030-BTM-BGS

 v.

W. L. MONTGOMERY, Acting Warden,                 MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Southern District of California
                  Barry Ted Moskowitz, District Judge, Presiding

                             Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Jessie Ray Lynn Horn appeals from the district court’s judgment denying his

28 U.S.C. § 2254 habeas petition. Pursuant to Anders v. California, 386 U.S. 738

(1967), Horn’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. Horn has filed two pro se



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supplemental briefs, which we have considered. No answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses that the certified issues provide no basis for appellate

relief. See Graves v. McEwen, 731 F.3d 876, 880-81 (9th Cir. 2013).

         Counsel’s motion to withdraw is GRANTED.

         All other pending motions are denied.

         AFFIRMED.




                                          2                                     17-56658